Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	 Applicant' s amendment filed on 02/14/2022 has been entered. Claims 16, 21, 26, and 31 are amended. Claims 17, 22, 27 and 32 are cancelled. Claims 16, 18-21, 23-26, 28-31 and 33-35 are still pending in this application with claims 16, 21, 26 and 31 being independent. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 16, 19, 20, 21, 24, 25, 26, 29, 30, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (“Detailed sub-PRB allocation design for MTC”, 3GPP TSG RAN WG1 Meeting #90bis, R1-1717199, dated OCT 2017) in view of WANG et al. (For. Pub. No: WO 2019/150185 A1).
	 Regarding claim 16, ZTE teaches a method performed by a terminal in a wireless communication system (see page 1, Introduction), the method comprising: receiving, from a base station, resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned and also the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned);
determining an allocated resource according to the resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned and also see page 4, 3rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB and also number of resource units, is mentioned);
determining subcarriers within the allocated resource for transmitting an uplink data (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/ resource by using the resource assignment field, is mentioned, also under option 1, rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB, is mentioned and also see page 3, Table 1 under section 2.3); and 
transmitting, to the base station, the uplink data using the determined subcarriers (see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE supporting a PUSCH transmission of 6 PRBs, is mentioned and also see last para wherein sub-PRB allocation for PUSCH/uplink data spectral efficiency improvement for MTC UE, is mentioned and also see page 4, 3rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB, is mentioned). 
	ZTE teaches the above method comprising determining subcarriers within the allocated resource for transmitting an uplink data as mentioned above, but ZTE is silent in teaching the above method comprising determining subcarriers within the allocated resource for transmitting an uplink data based on a value of a cell identity mod 2.
	However, WANG et al. et al. teach a method (see Abstract) comprising determining subcarriers within the allocated resource for transmitting an uplink data based on  a value of a cell identity mod 2 (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink Shared Channel (PUSCH), when three subcarriers with SC-FDMA Pi/2 BPSK modulation are allocated and only two out of the three allocated subcarriers are used, is mentioned, see para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of ZTE to include determining subcarriers within the allocated resource for transmitting an uplink data based on  a value of a cell identity mod 2, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) transmission and also further enhancing the Physical Uplink Shared Channel (PUSCH) spectral efficiency in the wireless communication system.
Regarding claim 19, ZTE and WANG et al. together teach the method of claim 16.
ZTE further teaches the method of claim 16, wherein the terminal is a coverage enhancement (CE) terminal (see page 3, under section 2.3, 1st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 20, ZTE and WANG et al. together teach the method of claim 16.
BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 16). 
Regarding claim 21, ZTE teaches a method performed by a base station in a wireless communication system (see page 1, Introduction), the method comprising: transmitting, to a terminal, resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network/BS, is mentioned and also the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned); and receiving, from the terminal, an uplink data using subcarriers within an allocated resource according to the resource allocation information, the subcarriers being determined (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned, also see Table 1 & under option 1, subcarrier-level resource allocation being supported in UL sub-PRB allocation mode, is mentioned, also see page 4, 3rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB, is mentioned and also see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE supporting a PUSCH transmission of 6 PRBs, is mentioned and also see last para wherein sub-PRB allocation for PUSCH/uplink data spectral efficiency improvement for MTC UE to the network, is mentioned). 
ZTE teaches the above method comprising the subcarriers being determined as mentioned above, but ZTE is silent in teaching the above method comprising the subcarriers being determined based on a value of a cell identity mod 2.
However, WANG et al. teach a method (see Abstract) comprising the subcarriers being determined based on a value of a cell identity mod 2 (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink Shared Channel (PUSCH), when three subcarriers with SC-FDMA Pi/2 BPSK modulation are allocated and only two out of the three allocated subcarriers are used, is mentioned, see para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus operation can be applied to determine the subcarrier that will not be used (e.g., Non_used_allocated_subcarrier = mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of ZTE to include the subcarriers being determined based on a value of a cell identity mod 2, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) 
Regarding claim 24, ZTE and WANG et al. together teach the method of claim 21.
ZTE further teaches the method of claim 21, wherein the terminal is a coverage enhancement (CE) terminal (see page 3, under section 2.3, 1st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 25, ZTE and WANG et al. together teach the method of claim 21.
WANG et al. further teach the method of claim 21, wherein a modulation scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0012] wherein the allocation of “3 subcarriers with SC-FDMA Pi/2 BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 21). 
Regarding claim 26, ZTE teaches a terminal in a wireless communication system, the terminal (see page 1, Introduction) comprising: receiving, from a base station, resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned and also the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned);
determining an allocated resource according to the resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB and also number of resource units, is mentioned);
determining subcarriers within the allocated resource for transmitting an uplink data (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/ resource by using the resource assignment field, is mentioned, also under option 1, subcarrier-level resource allocation being supported in UL sub-PRB allocation mode, is mentioned, see page 4, 3rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB, is mentioned and also see page 3, Table 1 under section 2.3), and 
transmitting, to the base station, the uplink data using the determined subcarriers (see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE supporting a PUSCH transmission of 6 PRBs, is mentioned and also see last para wherein sub-PRB allocation for PUSCH/uplink data spectral efficiency improvement for MTC UE, is mentioned and also see page 4, 3rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB, is mentioned). 
ZTE teaches the above terminal comprising performing the above functions of receiving, determining and transmitting as mentioned above, but ZTE is silent in teaching the above terminal comprising a transceiver and a controller coupled with the transceiver configured to perform the above functions and determining subcarriers a cell identity mod 2.
However,  WANG et al. teach a terminal (see Abstract and Fig.12, UE/terminal) comprising a transceiver (see Fig.12, transceiver 1206 and para [0096]) and a controller coupled with the transceiver (see Fig.12, processor 1202/controller) configured to perform the above functions (see para [0096]) and determining subcarriers within the allocated resource for transmitting an uplink data based on a value of a cell identity mod 2 (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink Shared Channel (PUSCH), when three subcarriers with SC-FDMA Pi/2 BPSK modulation are allocated and only two out of the three allocated subcarriers are used, is mentioned, see para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus operation can be applied to determine the subcarrier that will not be used (e.g., Non_used_allocated_subcarrier = mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal of ZTE to include a transceiver and a controller coupled with the transceiver configured to perform the above functions and also to include determining subcarriers within the allocated a cell identity mod 2, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) transmission and also further enhancing the Physical Uplink Shared Channel (PUSCH) spectral efficiency in the wireless communication system.
Regarding claim 29, ZTE and WANG et al. together teach the terminal of claim 26.
ZTE further teaches the terminal of claim 26, wherein the terminal is a coverage enhancement (CE) terminal (see page 3, under section 2.3, 1st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 30, ZTE and WANG et al. together teach the terminal of claim 26.
WANG et al. further teach the terminal of claim 26, wherein a modulation scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0012] wherein the allocation of “3 subcarriers with SC-FDMA Pi/2 BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 26). 
Regarding claim 31, ZTE teaches a base station in a wireless communication system, the base station (see page 1, Introduction) comprising: transmitting, to a terminal, resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network/BS, is mentioned and also the UE interpreting the UL st para, wherein the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned, also see Table 1 & under option 1, subcarrier-level resource allocation being supported in UL sub-PRB allocation mode, is mentioned, also see page 4, 3rd para, proposal 6, wherein resource assignment field for UL sub-PRB allocation including subcarrier indication within the PRB, is mentioned and also see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE supporting a PUSCH transmission of 6 PRBs, is mentioned and also see last para wherein sub-PRB allocation for PUSCH/uplink data spectral efficiency improvement for MTC UE to the network, is mentioned). 
ZTE teaches the above base station comprising performing the above functions of transmitting and receiving as mentioned above, but ZTE is silent in teaching the above base station comprising a transceiver and a controller coupled with the transceiver configured to perform the above functions and comprising the subcarriers being determined based on a value of a cell identity mod 2.
However, WANG et al. teach a base station (see Abstract and Fig.9, base station) comprising a transceiver (see Fig.9, Radio Unit 910 and para [0090]) and a controller coupled with the transceiver (see Fig.9, processor 904 and para [0090]) configured to perform the above functions (see para [0090]) and comprising the subcarriers being determined based on a value of a cell identity mod 2 (see para [0054] wherein for the introduction of sub-PRB transmissions over Physical Uplink para [0065] wherein another way of selecting two out three allocated subcarriers can be based on the PCI/cell_identity which ranges from, e.g., 0 to 503 and using the PCI, a Modulus operation can be applied to determine the subcarrier that will not be used (e.g., Non_used_allocated_subcarrier = mod(PCl,2)), is mentioned and also see para [0067] wherein another interpretation for the outcome of the mod(PCI,2) operation can be for example that “0” could mean that the two subcarriers with the lowest indexes among the allocated subcarriers would be utilized, and “1” could mean that the two subcarriers with the highest indexes among the three allocated subcarriers would be utilized, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station of ZTE to include a transceiver and a controller coupled with the transceiver being configured to perform the above functions and  also to have the subcarriers being determined based on a value of a cell identity mod 2, disclosed by WANG et al. in order to provide an effective mechanism of a UE for efficiently selecting subcarriers to be used for sub-Physical Resource Block (PRB) transmission and also further enhancing the Physical Uplink Shared Channel (PUSCH) spectral efficiency in the wireless communication system.
Regarding claim 34, ZTE and WANG et al. together teach the base station of claim 31.
st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 35, ZTE and WANG et al. together teach the base station of claim 31.
 WANG et al. further teach the base station of claim 31, wherein a modulation scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0012] wherein the allocation of “3 subcarriers with SC-FDMA Pi/2 BPSK modulation” being supported for sub-PRB transmissions over PUSCH, is mentioned and also see paragraphs [0031] and [0054]) (and the same motivation is maintained as in claim 31).
7.	Claims 18, 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (“Detailed sub-PRB allocation design for MTC”, 3GPP TSG RAN WG1 Meeting #90bis, R1-1717199, dated OCT 2017) in view of WANG et al. (For. Pub. No: WO 2019/150185 A1) and further in view of KIM et al. (US Pub. No: 2019/0037555 A1).
Regarding claims 18 and 28, ZTE and WANG et al. together teach the method/terminal of claims 16 and 26 respectively.
ZTE and WANG et al. together yet are silent in teaching the method/terminal of claims 16 and 26, wherein the resource allocation information is received in downlink control information (DCI).
However, KIM et al. teach a method/terminal (see Abstract and Fig.29, UE/terminal), wherein the resource allocation information is received in downlink control 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/terminal of ZTE and WANG et al. to include the resource allocation information being received in downlink control information (DCI), disclosed by KIM et al. in order to provide an effective mechanism for a UE to efficiently calculate an offset between the generation timing of uplink data and SPS resource allocation timing and to report information about the calculated offset to an eNB in order to be allocated with an optimized radio resource from the eNB in the wireless communication system.
Regarding claims 23 and 33, ZTE and WANG et al. together teach the method/base station of claims 21 and 31 respectively.
ZTE and WANG et al. together yet are silent in teaching the method/base station of claims 21 and 31, wherein the resource allocation information is transmitted in downlink control information (DCI). 
However, KIM et al. teach a method/base station, wherein the resource allocation information is transmitted in downlink control information (DCI) (see para [0087] wherein the base station determining the PDCCH format according to the DCI to be transmitted and attaching the control information to a cyclic redundancy check (CRC) to the control information, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/base .
Response to Arguments
8.	Applicant's arguments filed on 02/14/2022 w.r.t. amended independent claims 16, 21, 26 and 31 are moot under the new ground(s) of rejection made in view of WANG et al. (For. Pub. No: WO 2019/150185 A1) as presented in the current office action.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al. (US Pub. No: 2019/0182855 A1) disclose mechanisms for enabling operation of carrier aggregation in wireless communication system.
Park et al. (US Pub. No: 2021/0127409 A1) disclose mechanisms for receiving uplink scheduling information from a base station in wireless communication system.
Zhu et al. (US Pub. No: 2020/0359364 A1) disclose mechanisms for providing a channel transmission method and an apparatus to resolve a problem of relatively high complexity of uplink data descrambling performed by a base station in wireless communication system.
.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477  
3/17/2022                                                                                                                                                                                         

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477